Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					DETAILED ACTION
    OBJECTION
The recited “metal ion concentration” in line 1 of claim 5 should be “the metal ion concentration” for a proper antecedent basis.  Applicant failed to address the issue.

					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-8, 10-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmares et al (US 2004/0039098 A1) in view of Srinivasan et al (US 2010/0029160 A1).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Srinivasan et al teach hydrolyzed (solubilized) styrene-maleic anhydride (SMA) copolymer which would fail to qualify as a polymeric binder comprising polycarboxylic acid groups.  Applicant asserts that the curing (crosslinking)  Srinivasan et al would be different chemistry that the instant claims.
But, the instant specification defines that a copolymer of the styrene-maleic anhydride (SMA) would fall within scope of the polycarboxy polymer in [0015] of the published US 2018/0312700 A1.  Thus, the assertion of the different chemistry would have little probative value since it would be the same chemistry since a neutralizing agent such as ammonia in the instant invention would also expected to hydrolyze (solubilize) the SMA copolymer as taught by Srinivasan et al.
The only missing component from a composition of Belmares et al would be the neutralizing agent such as ammonia.
Again, Srinivasan et al teach advantages (e.g. reduced risk of corrosion in [0025] and ammonia would prevent reduction of the hydrophobic character of the binder composition in [0057]) of utilizing alkaline pH and thus utilization of the ammonia (i.e. neutralizing agent) in the composition of Belmares et al would be obvious contrary to the assertion.
Applicant asserts that although Belmares et al teach a coating system for sag resistance, fail to teach the effects upon both 2X2 and 2X4 sized panels, but the coated 2X2 and 2X4 sized panels (i.e. final product or intended use) are not claimed invention which would have little probative value for the claimed composition (i.e. intermediate).  As a matter of the fact, claims reciting a coated substrate utilizing a similar coating composition had been patented as US Pat. 10,017,648 for the parent application 12/970,011.
Applicant further asserts unexpected results of the coated 2X2 and 2X4 sized panels in Table I, but it deemed to show the effect of the filler loading, not of the neutralizing agent such as ammonia.  Belmares et al teach a coating system comprising the fillers and thus a comparison with a comparative example 1 of the Table I without 
 The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being
 unpatentable over Belmares et al (US 2004/0039098 A1) in view of Srinivasan et al (US 2010/0029160 A1), and further in view of Lantz et al (US 3,538,039) and/or Klages et al (US 3,547,412).
	Rejection is maintained for reasons of the record with the following responses.
	Applicant asserts that the objective s/goals of Lantz et al or Klages et al are different from the instant invention and that Belmares et al and thus further utilization of Lantz et al or Klages et al would be improper.
	Applicant’s view of non-analogous art is too narrow,  Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
Here, Belmares et al teach organic fillers in[]0028] as stated in the last office action and thus further utilization of the organic fillers such as plastic powdery fillers of Lantz et al or Klages et al in Belmares et al would be obvious contrary to the assertions.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant further asserts that the examiner failed to explicitly state whether Lantz et al teach an organic filler that includes hard plastic powders.  Applicant wonders whether synthetic resin and polymers taught as the filler of Lantz et al would qualify as such.  An ordinary definition of the filler in polymer chemistry would be that fillers are hard particular materials which are added to polymers to reduce cost and improve physical/mechanical properties.  Thus, the synthetic resin and polymers taught as the filler of Lantz et al would encompass hard plastic powders.
 Klages et al teach that the nature of the organic plastic is of minor importance (col. 1, line 42) as opposed to powder of the claim 17.  The nature of the organic plastic is of minor importance taught by Klages et al would be immaterial since nonetheless Klages et al teach various forms of the fillers including irregularly-shaped particles or preferably in globular or bead from at col. 1, lines 40-41 which would meet the recited hard plastic powders of the claim 17 absent further limitations.  
Also, the organic fillers taught in the [0028] by Belmares et al would basically encompass two types, synthetic (i.e. polymers) and naturally occurring polymers such as cellulosic powders (e.g. wood flour is taught at col. 9, line 74 of Lantz et al), and thus use of the hard synthetic (i.e. polymers) powder as the filler in Belmares et al would be at least obvious since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
As to the assertion of unexpected results, see the response given above for the rejection over Belmares et al (US 2004/0039098 A1) in view of Srinivasan et al (US 2010/0029160 A1).  Also, the Table I does not show any effects of the inorganic filler vs. organic/polymeric filler.  The assertion would further lack probative value.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






THY/March 19, 2021                                              /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762